  LIVIN SPOONFUL
, INC
. 595 Livin
™ Spoonful, I
nc.
 and
 Portland Industrial W
ork-ers of
 the World General M
embership
 Branch
.  Case 19
ŒCAŒ084278
 September 26
, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 On August 26, 2013, Administrative Law Judge Ele
a-nor Laws issued the attached decision.  Employee Adam 
Kohut filed exceptions, and the Respondent filed an a
n-swering brief.  
 The National Labor Relations Board has delegated its 
auth
ority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions
1 and brief and has decided to 
affirm the judge
™s rulings, findings,
2 and conclusions,
3 and to adopt the recommended order.  
  1 In its answering brief, the Respondent urges the Board to disregard 
employee Kohut
™s exceptions, asserting that they fail to comply with 
Sec. 102.46 of the Board
™s Rules and Regulations.  We decline to do 
so.  Although Kohut
™s exceptions do not fully comply with the Board
™s Rules, they are not so deficient as to warrant striking, particul
arly in 
light of Kohut
™s pro se status.  See generally 
A.P.S. Production/A. 
Pimental Steel
, 326 NLRB 1296, 1297 (1998) (
ﬁThe Board typically 
has shown some leniency toward a pro se litigant
™s efforts to comply 
with our procedural rules.
ﬂ).  No party has as
serted that Kohut lacks 
standing to file exceptions.
 2 Employee Kohut has implicitly excepted to some of the judge
™s credibility findings.  The Board
™s established policy is not to overrule 
an administrative law judge
™s credibility resolutions unless the c
lear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings.  
 3 We agree with the judge
™s conclusion that the General Counsel 
failed to prove that the Respondent discharged Kohut based on animus 
towards his protected activity.  We further find, in agreement with the 
judge, that even assuming the General Counsel met 
his initial burden 
under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), the Respondent esta
b-
lished that it would have terminated Kohut regardless of any protected 

concerted activity.  
 However, in a
dopting the judge
™s findings, we do not rely on her 
suggestion that where, as here, all of the employees engaged in 
ﬁthe 
same protected activities,
ﬂ and only one suffered negative consequen
c-es, the evidence does not warrant an inference of animus.  See 
Han
di-cabs, Inc.
, 318 NLRB 890, 897
Œ898 (1995) (noting that 
ﬁ[a]n emplo
y-er™s failure to discriminate against every [employee who engaged in 
protected activity] does not disprove a conclusion that it discriminated 
against one of them,
ﬂ and collecting relevant c
ases), enfd. 95 F.3d 681 
(8th Cir. 1996); accord: 
Pacific Design Center
, 339 NLRB 415, 419 
(2003).  
 Member Miscimarra disagrees with his colleagues
™ disclaimer of r
e-liance on the judge
™s finding that it is inappropriate to infer animus 
where multiple empl
oyees engage in the same protected activity, and 
only some experience negative consequences.  In his view, the judge
™s analysis regarding this issue is correct.  Rejecting a 
ﬁdisparate trea
t-ment
ﬂ argument, the judge observed that 
ﬁ[a]ll three employees [
Kohut 
ORDER
 The complaint is dismissed.
  Mara
-Louise Anzalone, 
for the Acting General Counsel.
 Kyle Abraham, 
for the Respondent
. DECISION
 STATEMENT OF THE 
CASE
 ELEANOR 
LAWS
, Administrative Law Judge.
 This case was 
tried in Portland, Oregon, on April 16
Œ17, 2013.  The Portland 
Industrial Workers of the World, General Membership Branch 
(the Charging Party, the Union, or IWW) filed the charge on 
July 7, 2012,
1 and the Acting General Counsel issued the co
m-plaint on December 13.
 The complaint alleges that Livin
™ Spoonful, Inc. (the R
e-spondent or the Company), violated Section 8(a)(1) of the N
a-tional Labor Relations Act (the Act) by discharging employee 

Adam Kohut because he engaged in protected concerted ac
tivi-ties. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs 

filedby the Acting General Counsel and the Respondent, I make 
the following
2 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent is a corporation with an office and principal 
place of business in Portland, Oregon.  The Respondent admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and that the 
Unio
n is a labor organization within the meaning of Section 
2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A. Background and the Respondent
™s Operations
 Livin
™ Spoonful manufactures and sells raw gluten
-free art
i-san crackers.  Husband and wife Co
-Owners
 James Brosseau 
and Sue Nackoney started the Company in 2002.  It is a small 
operation which employs two to f
our 
employees at any given 
and two others] engaged in the protected concerted activity at issue.
ﬂ  To be probative of animus against the protected activity, evidence of 
disparate treatment must show that one or more employees who 
en-
gaged in
 the activity were treated more harsh
ly than an individual who 
did 
not
 engage in the activity.  See, e.g., 
Pollock Electric, Inc.
, 349 
NLRB 708, 710 fn. 12 (2007) (citing 
Watkins Engineers & Constru
c-tors, Inc.
, 333 NLRB 818, 819 (2001)).  Here, the Respondent treated 

Kohut, who engaged in pro
tected activity, differently than other e
m-ployees 
who engaged in the same protected activity
.  Member Misc
i-marra agrees with the judge that such evidence does not logically su
p-
port any inference of animus against Kohut based on the protected 

activity.  To 
the contrary, it tends to 
disprove
 an allegation that Kohut
™s discharge was motivated by his protected activity.
 1 All dates are in 2012
, unless otherwise indicated.  
 2 The Acting General Counsel
™s unopposed motion to correct the 
transcript, dated May 20,
 2013, is granted and received in evidence as 
GC Exh. 16.
 361 NLRB No. 52
                                                                                                                    596 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 time.  The crackers are made in a 600
-square
-foot kitchen l
o-cated on couples
™ personal property behind their residence. 
 Brosseau oversees the Company
™s day
-to-day operations and 
manages the employees.  Nackoney develops cracker recipes 
and collaborates with Brosseau on larger picture issues, but is 

not involved with the day
-to-day operations. 
 On Mondays, Wednesdays, and F
ridays, employees work a 
production shift.  This entails spreading the wet cracker batter, 
putting it into a dehydrator, and then putting the dried crackers 

into packages for shipment.  On Tuesdays and Thursdays, a 
prep chef makes dressing and soaks sunflo
wer seeds for the 
next day
™s recipe.  Brosseau soaks the seeds on Sunday for 
Monday
™s recipe.  To soak the seeds, the prep chef spreads 
them in 15
-gallon containers, adds water, and then levels the 
seeds to ensure no peaks rise above the water level.  If t
he seeds 
come into contact with air, they become moldy and must be 

thrown out.  The prep chef work requires more skill because he 

or she has to follow recipes and work independently and uns
u-pervised.  
 Brosseau
™s time in the kitchen varies depending on the
 time 
of year and sales volume.  At the time of the hearing, he est
i-mated he was in the kitchen working with the employees 30
Œ40 percent of the day on Mondays, Wednesdays, and Fridays.  On 
Tuesdays and Thursdays, Brosseau performs administrative 
tasks in h
is office, located in his residential garage about 40 
feet from the kitchen.  He rarely works with the prep chef in the 

kitchen, but he checks in to ensure everything is running 
smoothly and makes periodic trips related to administrative 
matters. 
 B. The E
mployees and the Work Environment
 Brosseau met Kohut
™s partner at a coffee shop he frequented, 
and she recommended Kohut as a potential Livin
™ Spoonful 
employee. Brosseau sat down and chatted with Kohut for 
roughly 20 minutes, determined he would be a good
 fit, and 
hired him.
3  When Kohut started, the employees all worked 
production shifts on Mondays, Wednesdays, and Fridays.  K
o-hut also worked on Thursdays as a prep chef.  Renee Manly, 
who started with Livin
™ Spoonful in September 2010, worked 
as a prep ch
ef on Tuesdays.  Generally
, Kohut made two rec
i-pes during his Thursday shift and Manly made one recipe du
r-ing her Tuesday shift.  Stephanie Phillips began working for 
Livin
™ Spoonful in August 2011 on a Mo
n-day/Wednesday/Friday schedule.  
 Brosseau bases hi
s employees
™ pay rates on a combination of 
job performance, work history, and skill set.  Kohut began work 

on June 2, 2011.   His starting pay was $10.50 per hour and he 
received a raise to $11 per hour after 3 weeks.  Because of his 
good performance, Kohu
t™s pay was raised to $12 per hour on 
August 17, 2011.  Phillips also began at $10.50 per hour and 
received a raise to $11 per hour within a week.  Manly
™s star
t-ing pay is not in the record, but as of March 2012, she earned 
$11.50 per hour and she received
 a raise to $12.50 in August.
 At all relevant times, Kohut and Phillips have been members 
of the IWW, referred to in slang as the 
ﬁWobblies,
ﬂ and Kohut 
has been t
reasurer of the Portland Branch.  Kohut was also 
3 There was no formal job application. 
 involved with the Occupy Portland movement ar
ound the time 
he started working at Livin
™ Spoonful.
4  Brosseau knew about 
this, and provided some buckets and crackers for Kohut to take 
to the protestors.   
 The employees learn their job tasks from Brosseau and each 
other.  To ensure all tasks are compl
eted, there is a closing 
checklist.  Employees place their initials next to a task after 

they perform it.  Livin
™ Spoonful has no employee handbook.  
The Company likewise lacks a formal discipline system.  At 
first, Brosseau deals with mistakes assuming th
ey are uninte
n-tional by talking to the employee or the group about how to 
address the matter at hand.  He sometimes counsels the e
m-ployee, sometimes just lets him/her know about the mistake, 
and other times lets the mistake go.  If someone makes multiple 
or repetitive mistakes, Brosseau begins to question whether the 
employee wants to and/or can perform correctly.  On August 
18, in response to a mistake Kohut had made that day, Brosseau 
began keeping track of both mistakes and above
-the
-call co
n-tributions o
f all employees.  (GC Exhs. 7
Œ9.)
5  He would som
e-times make a notation if he spoke to the employee about the 

error, but was not consistent about this aspect of his recor
d-keeping.  
 While working in the kitchen, employees may talk about 
subjects other than 
work.  Brosseau aims to foster a sense of 

community and shared experience where employees learn from 
each other.  During the time period relevant to the complaint, 
politics was a common topic of conversation when everyone, 
including Brosseau, was working i
n the kitchen.  The emplo
y-ees and Brosseau also discussed current events, news, personal 
matters, and other topics.  
 At all relevant times, the kitchen staff listened to internet talk 
radio on a computer Brosseau provided.  They listened to Sc
i-ence Friday
s, Against the Grain, Democracy Now, and other 
programs that tend toward the left politically.  If the kitchen 
windows were open, the radio could be heard in the backyard.  
As a result, Brosseau and Nackoney have asked the employees 
to turn down the volume
 or close a window when one of the 
children was outside playing.  
 C.  Discussions and Events During the Fall and Winter
 At some point, Brosseau became aware that Kohut and Phi
l-lips were members of the IWW and that all of the employees 

supported labor unio
ns.  Kohut mentioned the IWW at work 
and Brosseau discussed it with the employees a couple of times.  
In the fall of 2011, Manly heard Brosseau, who was on the 
phone, say he had a couple of Wobblies in the room with him, 
or words to that effect.  In Octobe
r 2011, he addressed Phillips 
4 Occupy Portland, inspired by the Occupy Wall Street movement, 
began on October 6, 2011, as a protest against social and economic 
inequality. See occupyportl
and.org 
 5 Abbreviations used in this decision are as follows: 
ﬁTr.
ﬂ for tra
n-
script; 
ﬁR. Exh.
ﬂ for Respondent
™s exhibit; 
ﬁGC Exh.
ﬂ for Acting Ge
n-
eral Counsel
™s exhibit; 
ﬁGC Br.
ﬂ for the Acting General Counsel
™s brief; 
ﬁR. Br. for the Respondents
™ brief.  A
lthough I have included 
several citations to the record to highlight particular testimony or exhi
b-
its, I emphasize that my findings and conclusions are based not solely 
on the evidence specifically cited, but rather are based on my review 
and consideration
 of the entire record.
                                                                                          LIVIN
™ SPOONFUL
, INC
. 597 and Kohut as 
ﬁMr. and Mrs. Wobbly
ﬂ while they were at the 
table spreading crackers. Phillips laughed and made a joke 
about the table being wobbly.
6  Kohut could not remember if he 
said anything, but the comment made him feel u
ncomfortable. 
 About a week later, Brosseau came into the kitchen and said 
he had read the IWW constitution.  He asked the meaning of 

the preamble
™s first line, which states, 
ﬁThe working class and 
the employing class have nothing in common.
ﬂ  (GC Exh. 15.
)  Phillips recalled he addressed the question to her and Kohut but 
could not recall if they responded.  Kohut thought the question 
was directed at him.  He responded, stating that the sentence is 
inconsistent with the Union
™s actions.  Brosseau expressed 
his 
belief that employers and employees have a lot in common, 
such as the success and continuation of the business.  Kohut 
believed Brosseau
™s question created somewhat of an awkward 
situation, and he thought Brosseau
 seemed agitated over the 
notion that the working class and employing class do not share 

the same interests.  
 Brosseau granted Kohut a leave of absence in October and 
November 2011. Kohut returned sooner than expected and 
Brosseau allowed him to come back
 to work early. 
 In late 2011 or early 2012, Kohut, Manly, and Phillips were 
working together in the kitchen.
7  Brosseau came into the 
kitc
hen to spread crackers. They were listening to a radio pr
o-gram about different forms of business organizations and ha
v-ing a discussion about how companies distribute profits.  From 
there, they began discussing Marx
™s philosophy on exploitation.  
Kohut explained that Marx was critical of capitalism because 
pro
fit is derived from the difference between what a worker 
produces and what they are paid.  Brosseau asked if Kohut 
thought he was exploiting him.  According to Brosseau, Kohut 
respon
ded, 
ﬁYes.
ﬂ  When he asked Kohut why he worked for 
him if he thought he was exploiting him, Kohut responded that 
he needed a job.
8  Kohut
, Manly, and Phillips recalled Kohut 
explained that he did not personally think Brosseau was e
x-ploi
ting him, but rather it was part of Marx
™s critique of capita
l-ism. 
 Despite Kohut
™s explanation, Brosseau believed Kohut 
viewed him as exploitive and this sh
ocked him.  He and 
Nackoney became concerned about how they could maintain a 
work environment about which Kohut could feel positive.  As a 
response, Brosseau decided to keep conversations in the kitchen 

focused on lighter topics.  He noticed that his relat
ionship with 
Kohut began deteriorating.  He perceived that Kohut was very 
talkative with the rest of the employees, but gave him the cold 
shoulder.  Because the small kitchen staff works so closely 
together, he believed the Company could not function witho
ut 
harmony in the kitchen.  This caused Brosseau concern about 
doing things that would 
ﬁruffle his feathers
ﬂ (Tr. 76.)  As a 
6 Kohut and Phillips are friends and they play in a band together 
called I Wobble Wobble. 
 7 The exact date of this conversation cannot be determined from the 
record.  
 8 The following day, Manly mentioned that she, Phillips, and Koh
ut 
wanted to brew kombucha in a part of the kitchen that was not being 
used.  Brosseau responded, 
ﬁThat
™s funny because they thin
k that I
™m exploiting them.
ﬂ  Tr. 186
Œ187.
 result, he sometimes would not confront Kohut if he did som
e-thing incorrectly.  Kohut and the other employees noticed that 
Brosseau
™s presence in the kitchen dropped off around this 
same time.  
 D. Letter to Brosseau Requesting Changes
 In or around February 2012, Kohut, Manly, and Phillips 
were surprised when the label for the crackers changed without 

their knowledge.
9  The new labels
 were harder to use and they 
had a noxious smell.  When this was brought to Brosseau
™s 
attention, he switched back to the old labels.  This incident 

spurred the employees to discuss their concerns about Brosseau 
not consulting them before implementing majo
r work changes.  
This led to a discussion about wages, and they discovered that 
Kohut earned $12 per hour.  This surprised Manly because she 

earned $11.50 per hour despite her longer tenure at Livin
™ 
Spoonful.  They decided to raise their concerns with Bro
sseau 
and started collectively drafting a letter.  They all discussed 
what would go into the letter, and Phillips did the majority of 

the writing. 
 On Friday March 2, Manly (using her other name, 
ﬁJot 
Nirinjan
ﬂ), Phillips, and Kohut gave Brosseau a letter 
discus
s-ing their collective view of how they would like to see Livin
™ Spoonful progress as a company.  Kohut handed Brosseau the 

letter and, on behalf of the three employees, asked him to read 

it over the weekend and get back to them.  In the letter, Kohut
, Manly, and Phillips requested a progressively greater role in the 
production side of the business, such as ordering supplies and 
calculating work based on orders and stocking needs.  They 

also requested equality in pay at the rate of $12 per hour, noting
 that they do the same work and each employee has individual 
strengths in the kitchen.  In addition, they requested a transpa
r-ent and defined pay scale and an annual cost
-of-living
 pay raise 
consistent with the Federal G
overnment
™s rate.  They further 
aske
d for raises on a defined timeline, using every 6 months as 
an example, according to a scale and peer reviews.  (GC Exh. 
4.)  The following Monday Brosseau and Nackoney came into 

the kitchen, thanked the staff for the letter, and said they were 
time presse
d at the moment but would respond as soon as they 
could.  
 Shortly after the letter, Kohut, Manly, and Phillips were li
s-tening to a program discussing terrorism and the government
™s official explanation for the use of drones.  Specifically, Kohut 
described
 it as a policy speech by U.S. Attorney General Eric 
Holder to law students justifying targeted killings.
10  Brosseau 
and Nackoney
™s 9-year
-old daughter Persephone came into the 
kitchen and Brosseau turned off the radio.  Kohut asked him 

why he turned the r
adio off, noting that Holder 
ﬁwas literally 
getting to like the good juicy part about when he was going to 

explain why they thought they could kill people.
ﬂ  (Tr. 350
Œ351).  Brosseau said he wasn
™t going to talk about it at the m
o-ment.  Phillips was surpri
sed by Brosseau
™s actions because she 
9 This date is an estimate based on testimony about the time it took 
the employees to draft a letter addressing the label change. 
 10 Kohut said he thought Holder
™s address was to law students at 
Georgetown University, but it appears likely he is referring t
o a March 
5 address on this topic to law students at Northwestern University.
                                                                                          598 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 felt that they had been encouraged to listen to NPR, the news, 
Science Fridays, and other similar programs.  
 The three employees talked to Brosseau, who said he did not 
want Persephone listening to political content b
ecause he and 
Nackoney do not expose her to the news or other media.  He 
told the employees they could not listen to talk radio programs 
anymore.  The following week, Phillips asked Brosseau if they 
could listen to talk radio when Persephone was in school.
  Brosseau granted this request. 
 E. Brosseau
™s Response and Employees
™ Reaction
 Two weeks after the March 2 letter, Manly checked in with 
Brosseau regarding a response.  Brosseau prepared a written 

response on March 23, which he and Nackoney
 both signed.  
Prior to drafting the letter, he consulted with Nackoney and 
then separately with Marilyn Scott, a retired human resources 

executive.
11  Brosseau expressed gratitude about their willin
g-ness to take on more responsibility running the productio
n kitchen.  He could not pinpoint any help he currently needed in 

this regard, but said that if sales continued to grow as hoped, he 
would evaluate which tasks he wanted to delegate.  Brosseau 
also stated that, in response to some of their concerns, he and
 Nackoney were developing an employee handbook to ensure 
the Company
™s policies were in accordance with labor and 
employment law.  He also expressed the owners
™ belief that 
employees who contribute to the Livin
™ Spoonful
™s success are 
morally and ethically
 entitled to be rewarded, and said he and 
Nackoney would continue to balance the Company
™s and e
m-ployees
™ respective needs.  To this end, he stated they would 
develop a transparent and defined wage scale with a 90
-day 
probationary period.  Management would
 consider staff input 
but retain discretion as to whether a probationary employee was 

retained.  
 With regard to the employees
™ requests for mandatory pay 
increases based on service and cost
-of-living pay increases, 
Brosseau noted that Livin
™ Spoonful was 
still very small, and 
not financially stable enough to guarantee either of these raises.  

To recognize employees
™ contributions, Brosseau implemented 
semiannual performance and wage reviews with uniformly 

defined criteria.  The performance reviews would in
clude co
n-fidential and anonymous peer reviews, but whether to grant pay 

raises would remain within management
™s discretion.  (GC 
Exh. 5.)   
 Kohut, Manly, and Phillips were not happy with the Comp
a-ny™s response. Phillips felt shut down because they had ask
ed 
for more cooperation and action from the workers, yet Brosseau 
had made some adjustments to the workplace without including 
the employees. They decided they needed to talk to Brosseau 

about it, and about 2 weeks later they met with him.  Phillips, 
Kohut
, and Manly had prepared an outline of things they wan
t-ed to discuss and each employee presented a topic.  With regard 
to pay, Brosseau made it clear he was not going to make the 

employees
™ pay equal and said he was not going to talk to e
m-ployees about how
 their coworkers were paid.  The employees 
voiced their preference for narrative evaluations as opposed to 
11 Scott informed Brosseau that the letter was concerted activity and 
explained what that meant.
 numerical ratings on performance reviews.  They also talked 

about the employees
™ desire to take on more responsibility.  
Manly described the meeting
™s tone as neutral.  Brosseau d
e-scribed the meeting as both cordial and tense.  According to 
Brosseau, Kohut spoke with a stiff voice, almost like he was 

clenching his teeth.  Kohut said Brosseau
™s demeanor varied, 
noting that he became agitated when discus
sing employees 
having more of a say in the business.  The meeting lasted until 
the end of the day, around 4:30 or 5 p.m. 
 The employees and Brosseau agreed they had more ground 
to cover, so a second meeting occurred roughly a week later.  
Brosseau declined
 to grant them veto power over prospective 
hires.  He also declined to discuss wage rates.  Kohut recalled 
discussing cost
-of-living increases.  Phillips recalled Brosseau 
saying his business would never be a cooperative.  Manly d
e-scribed Brosseau as more 
combative and defensive than in the 
previous meeting.  When asked to explain this, she said: 
  I think just like stronger reactions, definitely like less
Šthere 
was less trying to find middle ground, more like this is how
Šyou know, this is how I feel and 
like heading off convers
a-
tions
Šor no
Šyeah, just refusing to budge from like what he 
had set out as this is how it is. 
  (Tr. 204.)  Kohut thought the tone of the second meeting was 
more intense.  He noted Brosseau seemed uncomfortable tal
k-ing about pay, an
d was a little more combative.  Kohut did 
most of the talking at the meetings, though Manly and Phillips 
also spoke.  
 F. Pay Increase and Performance Reviews
 On April 11, Brosseau notified employees he had impl
e-mented a 2
-percent annual cost
-of-living wag
e increase effe
c-tive the pay period ending April 8.  He notified employees that, 
because the Company continued to have significant debt and no 
savings, he could not implement merit based increases until at 

least August 1.  (GC Exh. 6.)  Phillips and Kohut 
had received 
raises the prior August, but Manly was overdue for an annual 
raise.  Because of this timing, the employees were upset b
e-cause the raise made the pay disparity greater.  They also 
though the 2
-percent raise was low and perpetuated the wage 
disc
repancies.  Finally, they noticed that Brosseau appeared to 
round the percentage in a way that widened the disparity.  
 The employee reviews took place in Brosseau
™s office, 
which is in the garage of his residence.  Phillips
™ review was 
first, on Monday.  
Manly
™s was on Wednesday and she thought 
her review lasted 45 minutes to an hour.  Phillips recalled her 
review lasting 30
Œ45 minutes.  Phillips thought Kohut was 
gone for about 1 or 1
-½ hours, as did Kohut.  The employees 
were rated on the following 
seven
 competencies:
   Demonstrates clear understanding of 
the desired ou
t-come of job task
  Is able to perform assigned tasks accurately and in an 

expeditious manner
  Arrives on time for scheduled shifts
  Is receptive to receiving directions from management 
and impl
ements changes and new tasks without nee
d-                                             LIVIN
™ SPOONFUL
, INC
. 599 ing to be reminded
  s receptive to receiving constructive feedback from 
peers
  Treats co
-workers with respect and communicates 
constructively without judgment, blame or name cal
l-ing
  Works well with others to coordinat
e completion of 

daily production goals
  Kohut
™s written performance appraisal was dated April 18, a 
Wednesday.  Kohut recalled his meeting with Brosseau was on 
a Friday, which would have been April 20.  Brosseau recalled 

the meeting was on April 18.  Regar
dless, Kohut received the 
lowest rating of the employees, with average score of 6.8 out of 
10.  He had high marks (7 or above) in all but two areas.  He 
received a score of 4 on ability to perform tasks accurately and 

in an expeditious manner, with the fol
lowing comments from 
Brosseau:
  Adam moves at an above
-average pace in general, but accur
a-
cy and quality suffer. An example, putting trays in dehydr
a-tors too quickly causing smooshed crackers, cracker batter 
portions/measure cups not carefully leveled, hig
her than ave
r-age numbers of dehydrators not flipped (or turned on), despite 
Adam double checking his work.
  He also received a 4 on receptiveness to directions from 
management and implementing changes and new tasks without 
reminders. Brosseau
™s comments were:
  Adam is often enthusiastic and positive about making changes 
to how he is going about tasks but often needs to be reminded 

more than once, i.e. putting wax
-covering boxes in recycling, 
not putting screen up when working with the door open,
 a box 
full of finished crackers hanging over the edge of the table, 

wiping hands and tools on his apron instead of using the pr
o-vided sanitizing towel.
 The final summarizing comments stated:
  Adam excels in team environments and facilitates group c
o-hesion
 and effort toward company goals.  However, Adam 
must show improvement on items rated less than 5 in order to 

be considered for merit
-based wage increases in August. 
  Kohut gave himself a rating of 5 for arriving on time for his 
scheduled shift.  For all 
other competencies he gave himself a 
rating of 10.  In the narrative section, his stated goals were to 

improve the quality of his work, be more punctual in the mor
n-ing, and coerce Brosseau to allow him more of a role in the 
operations of the production kit
chen.  (R. Exh. 1.)  Kohut
™s coworkers did not give him numerical scores, but provided 
generally positive feedback.  (R. Exhs. 2
Œ3.)  
 Brosseau thought Kohut was mostly receptive to the fee
d-back he gave during the review.  Kohut felt generally positive 
abo
ut the review and their discussion of his work.  According 
to Kohut, Brosseau then said the exploitation comment still 

concerned him and he didn
™t want people to think he and 
Nackoney exploit people.  Kohut became uncomfortable and, 
as before, tried to exp
lain that he liked his job, he did not view 
Brosseau or Nackoney negatively, and he had been engaged in 
a philosophical discussion about how profit is generated.  K
o-hut thought Brosseau responded relatively well to this explan
a-
tion.    
 Brosseau held a pre
-arranged second performance review 
with Kohut about 3
Œ4 weeks later to follow up on the personal 
development goals.  He took notes before, during, and after the 
meeting. (R. Exh. 4.)  Brosseau told Kohut that he had i
m-proved in some areas.  Specifically, 
the dehydrators had been 
flipped and the crackers were no longer being shoved in too 
quickly. He also told him he still made recipe errors, put too 
much batter on the tray, wiped his hands on his apron rather 
than using sanitizing towels, and carried loads
 of seeds that 
were too heavy.  He thought Kohut needed a higher degree of 

attention to detail.  Kohut mentioned that he felt his workload 
was too high.  Brosseau noted he checked in with Kohut and 

offered help, which was almost never accepted.  They agree
d that Kohut would slow down his pace and not assume respons
i-bility for getting everything done before the end of the day.  
Brosseau perceived Kohut
™s reception to the feedback from this 
meeting as mixed, in that he seemed to understand some of the 
issues 
were bona fide, but had a 
ﬁcontemptuous smirk
ﬂ when 
discussing other issues.  (Tr. 151.)  
 Kohut described the second review as 
ﬁweird
ﬂ and not very 
good.  (Tr. 383.)  Kohut voiced his belief that he had improved 

in all areas.  He specifically disputed tha
t he was still wiping 
his hands on his apron, noting he had been making a conscious 
effort not to do that.  
 G. Events in May
 Manly asked Brosseau if she could have Tuesday, May 1, off 
to honor workers
™ rights.  Kohut offered to work on Sunday to 
do Manly
™s Tuesday duties.  Brosseau made an exception to the 
schedule and permitted this request even though having the 

kitchen operating on Sunday was a slight intrusion on weekend 
time with his family.  
 Around this same time period, Kohut told Brosseau he was 
expecting a baby.  As the due date grew closer, Brosseau asked 
him how much time off he planned to take.  Kohut said just a 

day because that was all he could afford.  In response, Brosseau 
and Nackoney decided to implement a policy providing for a 
week of p
aid maternity/paternity leave.  Kohut
™s baby was born 
on May 12, and he was off work until May 21. 
 Sometime in late May, Livin
™ Spoonful changed its seed 
provider.  After the transition, Brosseau and the employees had 

to pay close attention to the amount 
of water added to the seed 
bins because the new seeds were soaking up more water.  Ma
n-ly was the first person to soak the new seeds during her shift on 
Tuesday
, May 22.  Her seeds were not uncovered, but she said 
it was close and noticed she needed to add 
more water.  On 
Thursday
, May 24, Kohut
™s duties included filling nine bins of 
seeds with water.  Roughly 20 minutes to an hour after Kohut
™s shift, Brosseau discovered the bins were not sufficiently filled 

with water.
12  Brosseau
 took a photograph depicting seeds 
above the water level in the corner of a bin.  
 The next day, Brosseau and Nackoney called Kohut into 
12 At the hearing and in the notes Brosseau made for a meeting with 
Kohut
, he stated he saw the seeds 20 minutes after Kohut
™s shift, but in 
his affidavit he stated it was an hour.
                                              600 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Brosseau
™s office.  Brosseau showed him a picture of the seeds 
on his computer and informed him that such oversights co
uld 
result in an entire batch of seeds being ruined.  According to 
Brosseau, Kohut appeared very agitated and would not accept 
responsibility.  Kohut said he agreed there was a problem, e
x-plained the process he had taken to soak and spread the seeds, 
and w
anted to find a way to resolve it.  Brosseau explained this 
was an ongoing series of issues with Kohut
™s work perfo
r-mance, which Kohut disputed.  Kohut said he was not told how 

to handle the new seeds differently.  Brosseau also informed 
him that additiona
l oversights would result in the loss of his 
Thursday prep shift and a reduction in his work schedule to 3 
days per week.  (GC Exh. 13.)  Nackoney thought Kohut 
seemed angry and tense.  She was very concerned about co
m-munication problems with Kohut, and th
e inability to discuss 
performance issues with him.  Immediately after, Kohut and his 
coworkers discussed the meeting.
 The following Monday, Kohut, Manly, and Annie Mi
n-ninger, a recently hired temporary production employee, were 
scheduled to work.  When th
ey went to get the seeds Brosseau 
had soaked on Sunday, they noticed they were not fully covered 
with water.  Manly went to Brosseau
™s office to inform him of 
the problem.  When Brosseau saw the seeds, he initially tried to 
explain they had been covered in
 water but were floating.  He 
ultimately said that the new seeds were soaking up more water 
and instructed the employees to put 3 inches of water on top of 
them rather than 2, which had been the previous guideline.
13   H. June 4 Exchange and Kohut
™s Termina
tion
 The employees became fearful that Kohut was being retalia
t-ed against, and they were concerned that there was a significant 

change in how discipline was being administered.  They decide 

to prepare a letter for Brosseau.  Kohut, Manly, and Phillips 
draf
ted the letter, and 
Anne 
Minninger reviewed it.  In the le
t-ter, they voiced their belief that similar mistakes had been trea
t-ed less harshly in the past, and criticized Brosseau
™s use of 
punishment and threats to decrease mistakes.  The employees 

also expr
essed concern about their perception of bias with r
e-gard to critiquing Kohut.  They noted Kohut
™s concern, e
x-pressed in his performance review, about feeling overburdened 
on Thursdays, and asked what was being done to address the 
issue.  They closed by exp
ressing their confidence in Kohut, 
and asked for constructive, rather than punitive, action.  (GC 
Exh. 14.)  Manly told Brosseau they would like him to read the 

letter, think about it over the weekend, and they could talk 
about it.     
 On June 4, Manly, a
ccompanied by Kohut, Phillips, and 
Minninger, approached Brosseau and gave him their letter.  She 
conveyed their concerns about his treatment of Kohut.  She 
asked him to read the letter, think about it over the weekend, 
and meet with them Monday.  It was t
he end of the work shift 
and they were all present.  
 Precise accounts of what happened next vary, but are gene
r-13 Kohut said Brosseau never instructed them on how much water to 
use.  I credit Manly
™s recollection based on its specificity.  Her open 
demeanor an
d the detail in her testimony on this topic convince me she 
had good recollection of what Brosseau said.  
 ally consistent.  Brosseau read the letter in the kitchen right 
after he received it.  The employees perceived he immediately 

became angry and a
gitated.  A discussion ensued even though 
the employees were off the clock.  The conversation quickly 
became heated and Brosseau and Kohut began talking over 

each other.  At some point, either Kohut or Minninger raised 
their voice and stated the employees 
wanted to be treated as 
equals.
14  Brosseau, admittedly losing his cool, responded with 
a raised voice that they are not equals.  He then explained that 

they are equal as human beings but not in the workplace b
e-cause he owns the business and has different r
esponsibilities 
and liabilities.  Manly said she did not feel safe.  Minninger 
tried to calm things down and she and Manly suggested a later 
meeting with a mediator.  Kohut told Brosseau his ride was 
waiting and Brosseau said he could leave.  They all agre
ed to 
set up a later meeting.
 According to Brosseau, he stepped outside to regain his 
composure.  While outside, he determined that he needed help 
with his relationship with Kohut and decided to try mediation.  
He voiced this to Kohut, who stepped outside 
shortly thereafter, 
and told him he knew someone who could help them.  Brosseau 
would not tell Kohut who the mediator was.  Kohut expressed 

concern that if he had his friend and business partner conduct 
the mediation it would not be fair.  He said he wante
d to bring 
his own mediator or find a mediator they could agree upon.  
Brosseau said he would think it over.  
 Brosseau felt his best efforts to restore his relationship with 
Kohut had not been working.  After Kohut declined to mediate 
on Brosseau
™s terms,
 he and Nackoney talked at length and 
decided to terminate Kohut
™s employment.  Brosseau explained 
that in their work environment, which was also their home, he 
felt the need to connect personally with his employees.  He also 
noted that, due to the deterio
rating relationship, it was difficult 
to address Kohut
™s increasing performance problems.  On June 
6, Brosseau told Kohut things were not working out and gave 
him his last paycheck during his next shift.  According to 
Brosseau, Kohut responded that he was 
going to file an unfair 
labor practice charge, called Brosseau an asshole, and left.  
According to Kohut, he said he wished Brosseau could have 
been more adult about this and told him he would file an unfair 
labor practice charge.  He does not believe he c
alled Brosseau 
an asshole. 
 Manly, Minninger, and Phillips spoke with Brosseau and 
Nackoney after they learned Kohut had been fired.  Brosseau 
said he was very sad about letting Kohut go, and he gave the 
matter a lot of consideration.  When asked why Kohut
 was let 
go, Brosseau said it was mostly work performance.  They told 
Brosseau they didn
™t see Kohut making an unusual amount of 
mistakes, and Brosseau responded that was because the mi
s-takes mostly occurred when Kohut worked alone on Thursday.  
Minninger 
replied, 
ﬁThat
™s convenient,
ﬂ and Brosseau said he 
could understand why they feel that way.  
 Brosseau arranged for mediation with the remaining emplo
y-ees.  The first session was disrupted when a picket showed up 

at Brosseau
™s house.  He scheduled a second
 mediation and it 
14 Manly recalled it was Minninger and Brosseau recalled it was K
o-
hut. 
                                                                                          LIVIN
™ SPOONFUL
, INC
. 601 occurred without incident.  Brosseau divulged that he and K
o-hut had developed an antagonistic relationship and he believed 
Kohut hated him and didn
™t like his job.  
 Phillips quit in June 2012 because she got another job and 
she was frust
rated with Kohut
™s termination.  Right beforehand, 
she asked Brosseau if he would give Kohut his job back.  He 

said he would not because their values were too different.  
Manly recalled that, in a more recent conversation about the 
hearing in this case, Br
osseau said he would shut down comp
a-ny if Kohut came back.  
 I. Comparative Employee Performance and Discipline
 Kohut
™s performance log indicates four entries in August and 
September 2011, for failing to label containers, not keeping 

work area clean, inconsistent dressing portioning, playing m
u-sic too loud, coming to work 40 minutes early, and leaving 

cracker packaging bag
s on the table.  Kohut
™s log is empty until 
late February, where it picks up and contains multiple infra
c-tions, along with some positive contributions, through to his 
termination.  The infractions vary from failing to perform 
checklist items to wiping his 
hands on his apron. There are 
entries for lifting too much, recipe errors, not portioning co
r-rectly, playing talk radio when Persephone was not in school, 
not putting personal items in the right place, failing to turn off 
the dehydrator, the sunflower seed
 incident, and various other 
infractions. 
 Manly
™s performance log does not start until March 21.  It 
contains 
four
 infractions and 
three
 positive contributions.  The 
infractions are for failing to turn on fan but signing off on it, 
using the wrong size bo
x for cracker storage, marking a deh
y-drator with a sign for the wrong recipe, and failing to turn up 
dehydrators after flipping crackers.  
 Phillips
™ performance log has one entry on March 28 stating
, ﬁNoticed that a door to a refrigerator that was off was
 not open 
and opened it.
ﬂ Manly has messed up 
two
 batches of dressing that needed to 
be thrown out.  Brosseau was not happy, but realized they were 

honest mistakes.  She has wiped her hands on her apron and has 
not been told to use sanitizing towels.  Manl
y made occasional 
errors but did not make chronic mistakes.  Manly had to pr
o-vide more instruction to Kohut than to other workers.  She i
n-structed him on the proper way to rinse celery, they had some 

back and forth about it, and he continued to rinse it in
correctly.  
 Phillips was reprimanded once for not cleaning a sink well 
enough and maybe for forgetting to put 
the 
fan on a wet floor or 
opening the refrigerator when it was turned off.  She occasio
n-
ally stacked trays too high, portioned dressing inconsist
ently, 
and failed to keep personal items in their designated places but 
was not reprimanded.  Employee Paul Conrad once added the 

wrong ingredient to a recipe and ruined it.  Brosseau told him 
everyone makes mistakes and did not reprimand him.  
 Brosseau f
ired Susan Rusty
 Farrel in 2006 after serious pe
r-formance problems surfaced during her first 3 weeks.  He fired 
Tarra Mitchell, who had worked for Livin
™ Spoonful about 5 
months, for inaccuracy with recipes and falsifying a timecard.  
Jack Martin, who work
ed for the Company less than 30 days, 
was fired for being rude to a customer. 
 Decision and Analysis
 The complaint alleges that Kohut was terminated because of 
his protected concerted activities, in violation of Section 8(a)(1) 
of the Act.  Under Section 8
(a)(1), it is an unfair labor practice 
for an employer to interfere with, restrain, or coerce employees 
in the exercise of the rights guaranteed in Section 7 of the Act. 

The rights guaranteed in Section 7 include the right 
ﬁto form, 
join or assist labor or
ganizations, to bargain collectively 
through representatives of their own choosing, and to engage in 
other concerted activities for the purpose of collective bargai
n-ing or other mutual aid or protection.
ﬂ To prove an adverse action violates Section 8(a)(1)
, the Ac
t-ing General counsel must establish, by preponderant evidence, 

that: (1) the employee engaged in concerted activity, (2) the 
employer knew about the concerted activity, and (3) the e
m-ployer had animus toward the activity.  
Meyers Industries
, 268 
NLRB 493, 497 (1984); 
Grand Canyon University
, 360 NLRB 
914 (2013).  If the Acting General Counsel is able to make such 
a showing, the burden of persuasion shifts to the employer 
ﬁto 
demonstrate that the same action would have taken place even 
in the
 absence of the protected conduct.
ﬂ  Wright Line
, 251 
NLRB 1083, 1089 (1980). See also 
Signature Flight Support, 
333 NLRB 1250 (2001) (applying 
Wright Line
 in context of 
discharge for protected concerted activity).
 The Board has held that activity is conce
rted if it is 
ﬁengaged 
in with or on the authority of other employees, and not solely 

by and on behalf of the employee himself.
ﬂ Meyers Industries 
(Meyers I)
, 268 NLRB 493 (1984), revd. sub nom
. Prill v. 
NLRB
, 755 F.
2d 941 (D.C. Cir. 1985), cert. denied 47
4 U.S. 
948 (1985), on remand
 Meyers Industries (Meyers II)
, 281 
NLRB 882 (1986), affd. sub nom
. Prill v. NLRB
, 835 F.
2d 1481 
(D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).  Concerted 
activity also includes 
ﬁcircumstances where individual emplo
y-ees se
ek to initiate or to induce or to prepare for group action
ﬂ and where an individual employee brings 
ﬁtruly group co
m-plaints to the attention of management.
ﬂ Meyers II
, 281 NLRB 
at 887.  An individual employee
™s complaint is concerted if it is 
a ﬁlogical ou
tgrowth of the concerns of the group.
ﬂ Every 
Woman
™s Place
, 282 NLRB 413 (1986); 
Mike Yurosek & Son, 
Inc.
, 306 NLRB 
1037, 1038 (1992), after remand
 310 NLRB 
831 (1993), enfd.
 53 F.3d 261 (9th Cir. 1995).
 It is undisputed that Kohut and his coworkers engage
d in 
protected concerted activity when they presented Brosseau with 
the March 2 letter requesting equal pay and greater decision
-making authority.  The meetings that ensued were a continu
a-tion of this activity.  It is also undisputed that the letter presen
t-ed to Brosseau on June 4 and the ensuing discussion regarding 
his treatment of Kohut was protected concerted activity.  
 The Acting General Counsel argues that Kohut
™s statement 
against capitalism and his comment to Brosseau that he was 
exploiting him are
 protected concerted activity.  I disagree.  
First of all, Kohut said he told Brosseau he did not feel exploi
t-ed by him personally both at the time of the initial comment 
and during his performance review.  Moreover, taken to its 
logical conclusion, any em
ployee who opposed capitalism b
e-cause it creates too much income disparity between owners and 
workers and expressed this view to his employer would be 
engaging in protected concerted activity.  
  602 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 The Acting General Counsel cites to 
Fun Striders, Inc
., 250 
NLRB 520 (1980), to argue that complaints about exploitation, 
when coupled with complaints about wages, are protected by 
the Act.  In that case, however, there was a dispute over a ne
w-ly implemented wage rate and had engaged in a concerted work 

stoppage.  T
he leaflets at issue contained inflammatory rhetoric 
against capitalism and also referred to: (1) the termination of 
employees for rebelling against bad pay, poor treatment and 
refusal to work overtime; (2) low wage rates; (3) a strike in 

support of higher
 wage rates; (4) the formation of a union; and 
(5) various topics related to pay and benefits.  The administr
a-tive law judge reasoned that the leaflets were protected b
e-cause, though politically inflammatory, they 
also
 related to 
wages, hours, and working 
conditions.  Here, by contrast, at the 

time Kohut made his comments about capitalism, the emplo
y-ees had not complained about pay or any working condition.  

They did not even become aware of the pay disparity among 

them until later.  The record does not est
ablish that other e
m-ployees believed the Company was exploiting them, and Kohut 
testified he himself denied to Brosseau that he felt personally 
exploited.  
 The Acting General Counsel cites to 
Wynn Las Vegas, LLC, 
358 NLRB 
674, 683
 (2012), for the proposit
ion that a single 
employee
™s criticism of the employer
™s financial treatment of 
its workers during a meeting is protected concerted activity.  In 

that case, during a meeting the company president had called, 
an employee complained about a new tip pooling p
olicy, stating 
that it diluted the tip pool and sent the message to staff that they 
were not very important.  Here, Kohut made a general stat
e-ment about capitalism he attributed to Marx.  There was no 

complaint tied to anything Brosseau had done.  
  
The Acting General Counsel asserts that Kohut
™s criticism of 
Brosseau
™s role as an exploitive, capitalist boss was intended to 
induce group activity.  The evidence fails to support this, ho
w-ever.  The programs the employees listened to on a regular 
basis w
ere political and leftist.  Politics was a regular topic of 
conversation and the parties had likewise discussed the IWW at 
work.  Kohut
™s leanings were well known to his coworkers, one 
of whom was a fellow union member, and to Brosseau.  In fact, 
prior to 
the conversation at issue, Brosseau told Kohut he had 
read the IWW constitution.  The preamble states, in relevant 

part:
  There can be no peace so long as hunger and want are found 

among millions of the working people and the few, who make 
up the employing
 class, have all the good things of life. B
e-
tween these two classes a struggle must go on until the wor
k-ers of the world organise as a class, take possession of the 
means of production, abolish the wage system, and live in 
harmony with the earth. 
 . . . .  It is the historic mission of the working class to do away 
with capitalism.  (GC Exh. 15.)
 Aside from this, the attempt to tie what Kohut himself r
e-peatedly referred to as a philosophical discussion to the co
m-plaints about wages fails because the evidence
 shows the two 
are attenuated, both in time and by virtue of intervening events.  
Specifically, the employees
™ March
 2 concerted complaint 
about wages followed directly from their discussions about 

workplace concerns in January or February, which in turn w
ere 
directly spurred by Brosseau
™s failure to consult them before 
switching labels.  Accordingly, I find the discussion about 
Marx
™s theory of exploitation, and Kohut
™s comments related to 
the topic, do not constitute protected concerted activity.  
 It is 
clear, however, that as of March 2, Kohut and his 
coworkers engaged in protected concerted activities about 

which was Brosseau aware.  The Acting General Counsel must 

next prove animus toward the protected activity.  Under Board 
precedent, improper motivat
ion may be inferred from several 
factors, including pretextual and shifting reasons given for the 
employee
™s discharge, the timing between an employee
™s pr
o-tected activities and the discharge, and the failure to adequately 
investigate alleged misconduct.  
Temp Masters, Inc
., 344 
NLRB 1188, 1193 (2005); 
Promedica Health Systems, Inc
., 
343 NLRB 1351, 1361 (2004). Discriminatory motive may also 
be established by showing departure from past practice or di
s-parate treatment.  See 
JAMCO
, 294 N
LRB 896, 905 (1989), 
affd. mem.
 927 F.2d 614 (11th Cir. 1991), cert. denied 502 U.S. 
814 (1991); 
Naomi Knitting Plant
, 328 NLRB 1279, 1283 
(1999). 
 The Acting General Counsel points to the Respondent
™s de-lay in responding to the March
 2 letter requesting expanded 
responsibilit
y for managing the business, equal pay, and cost
-of-living and merit wage increases.  Brosseau and Nackoney 
promptly thanked the employees for the letter and told them 

they were busy but would respond.  They responded in writing 

on March
 23.  The response 
was longer than the employees
™ request, which admittedly took the employees at least 2 weeks 
to draft.  To find animus because Brosseau took the time to 
consult with Nackoney and the human resources executive, and 

prepared a thorough letter attempting to a
ddress their co
m-plaints, stretches the bounds of reasonableness.  
 I likewise do not find animus based on Brosseau turning off 
the radio in early March.  His 9
-year
-old daughter Persephone 
came into the kitchen when the program was 
ﬁgetting to like the 
goo
d juicy part
ﬂ about why the administration 
ﬁthought they 
could kill people.
ﬂ  To imply animus based on this action is 
miles outside the bounds of reasonableness.  The Acting Ge
n-eral Counsel asserts that the short lived rule that the employees 

could not lis
ten to talk radio in the kitchen is suspicious b
e-cause Persephone historically came into the kitchen every now 
and then for short periods of time.  There was no evidence, 
however, that she was on the verge of hearing an explanation of 
targeted killings.  M
oreover, any inference of animus based on 
the rule is negated by Brosseau
™s willingness a few days later, 
at Phillips
™ request, to listen to talk radio with political content 
while Persephone was at school.  
 Brosseau
™s unwillingness to meet many of the em
ployees
™ demands likewise does not show animus.  Though the emplo
y-ees were not happy with Brosseau
™s response to their letter, 
there is nothing to show he was doing anything other than tr
y-ing to address their complaints.  He was not required to agree 
with 
them or grant their requests.  On two occasions, he took 
the time to meet with them to discuss their concerns.  Though 

Brosseau
™s demeanor was perceived as more combative and 
 LIVIN
™ SPOONFUL
, INC
. 603 defensive in the second meeting, this does not prove animus.  
At this point in ti
me, faced with demands from employees he 

could not and/or did not want to grant, nothing about his a
c-tions in the meeting strikes me as abnormal.  His subsequent 
actions of granting a cost
-of-living increase, implementing a 
performance review system, and t
elling employees he would 
consider merit raises the following August if economically 
feasible, show that he was attempting to address at least some 
of their concerns.  Even though these attempts failed from the 

employees
™ perspective, there is nothing to s
how they had a 
disingenuous motive.  
 Brosseau admittedly became agitated during the meeting a
f-ter he was presented with the June 4 letter.  He immediately 
followed his outburst that he and the employees were not equal 
by saying they were equal as people a
nd offering to have a 
mediator work with him and Kohut.  Again, Kohut may not 

have been willing to agree to Brosseau
™s terms for the medi
a-tion, but there is nothing to show his offer was borne out of an 
unlawful motivation. 
 The Acting General Counsel points to disparate treatment, 
stating that other employees made mistakes similar to Kohut, 
but were not disciplined.  All three employees, however, e
n-gaged in the protected concerted activity at issue.  They all 
drafted and sign
ed the March 2 letter.  Kohut spoke more du
r-ing the subsequent meetings than Manly or Phillips.  However, 
it was Phillips who approached Brosseau in March and reques
t-ed to listen to the radio while Persephone was at school.  Later, 
Manly told Brosseau they
 were concerned about his treatment 
of Kohut and the purported change to how discipline was being 
administered.  She handed him the June 4 letter and asked him 
 to read it over the weekend.  They engaged in the same protec
t-ed activities as Kohut, with each
 of them leading different a
s-pects of it.  
 Finally, many of the Respondent
™s actions are inconsistent 
with a finding of animus toward the protected concerted activ
i-ty.  For example, as detailed above, on more than one occasion 
Brosseau permitted employees
 time off from work to attend 
events supporting organized labor.  In addition, Brosseau and 
Nackoney decided to implement a policy providing a week of 
paid paternity leave in response to Kohut
™s announcement that, 
for economic reasons, he only planned to t
ake a day off after 
the birth of his child.  Kohut took the leave and returned to 
work.  After the heated discussion surrounding the employees
™ June 4 letter, Brosseau immediately offered to have a mediator 
work with himself and Kohut to restore a positive
 relationship.  
At Manly
™s request, he hired a mediator to work with the r
e-maining employees despite their participation in protected co
n-certed activities, including a protest rally at his house.
15  I find 
he was very tolerant of the protected activity, and
 honestly 
worked to find solutions with the employees while retaining his 
15 The Acting General Counsel asserts the mediation only occurred 
because emplo
yees threatened to quit.  According to Brosseau, Manly 
said she did not feel safe continuing the June 4 con
versation without a 
mediator.  Tr. 164.
  Phillips like
wise said she did not feel safe
 and they 
needed a mediator to allow them space to speak.  The
y continued to 
work, however.  Tr. 323.
  I note that Phillips voluntarily after the s
e-cond mediation, which was after the rally.
 right to run his business as he saw fit.  
 Based on the foregoing, I find that the Acting General Cou
n-sel has failed to meet its burden to prove that animus toward 

Kohut
™s protected concerted activities motivated the Respon
d-ent
™s decision to discharge him.  
 Assuming the Acting General Counsel has met its initial 
burden, I find the Respondent has proven Kohut would have 

been terminated even had he not engaged in protected c
oncer
t-ed activities.  Brosseau stated he terminated Kohut based on a 
combination of performance problems and communication 
barriers stemming from the breakdown of their personal rel
a-tionship.  
 Turning to performance, the Acting General Counsel argues 
that
 Brosseau
™s performance logs were a sham, or at the very 
least inaccurate.  It is clear they are not perfectly accurate.  I 
credit Manly
™s testimony that she has messed up 
two
 batches of 
dressing that needed to be thrown out, yet this is not reflected 
on her performance log.  I likewise credit Phillips
™ testimony 
that she was reprimanded for not cleaning a sink well enough, 
though this is not reflected on her performance log.  
 Manly also stated she wiped her hands on her apron, and 
Phillips said she occasi
onally stacked trays too high, portioned 
dressing inconsistently, and failed to keep personal items in 

their designated places but was not reprimanded.  There is no 
evidence establishing Brosseau knew about all of these infra
c-tions, however.  Moreover, Koh
ut likewise was not contemp
o-raneously reprimanded for many infractions, consistent with 
Brosseau
™s testimony that he did not point out each mistake 
with each employee on every occasion.  
 The Acting General Counsel further notes that Kohut
™s im-proper arriv
al to work early was noted on September 14, 2011, 
yet his early arrivals October 14 and November 22 were not on 
the log.  I note no entries were made at all in October and N
o-vember.  While these omissions show the log was not an acc
u-rate reflection of ever
y employee
™s mistakes, the fact that i
n-fractions for arriving to work early were noted before any a
l-leged protected activity weighs strongly against a finding that 

they were fabricated to conceal unlawful animus. 
 Significantly, Brosseau, acknowledged he d
id not always 
record every infraction.  There was clearly a time when he was 
not recording anything, i.e., from September 22, 2011, to Fe
b-ruary 27, 2012.
16  If the performance log was the sole justific
a-tion for Kohut
™s termination, its imperfections would b
e more 
problematic.  As discussed more fully below, however, it is not. 
 The Acting General counsel also asserts that the logs are 
suspect because entries are phrased in the past tense.  Specif
i-cally, the entry for March 5 refers listening to politically
-oriented talk radio while Persephone was in the room, which 
was against policy 
ﬁat that time.
ﬂ  Brosseau explained it would 
have been clearer for him to say 
ﬁat the time.
ﬂ  Even if the entry 
was not made contemporaneously, however, this does not show 
it was
 a fabrication.  Clearly, the event occurred and it was 
Kohut who confronted Brosseau about turning off the radio.  
Brosseau testified that if he was near his computer he would 
16 Had Brosseau gone back and fabricated the log, it would not make 
sense for the log to include this glaring lapse of time withou
t any e
n-
tries. 
                                                                                          604 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 record a mistake but if not he would do it later.  
 Finally, the Acting General
 Counsel notes that the entry on 
Kohut
™s log on March 8 for assuming responsibility for pla
n-ning the day
™s work without consulting Brosseau reveals 
Brosseau
™s true concerns about Kohut.  The entry further reads, 
ﬁNo kitchen staff has ever been assigned to 
take this respons
i-bility . . . there was no precedent regarding the task other than 
Jim handled it.
ﬂ  (GC Exh. 12.)  Even if this was a concern, the 
fact that Brosseau did not want Kohut assuming his own r
e-sponsibilities without telling him does not point 
to unlawful 
motivation.  
 The Acting General Counsel asserts that the performance r
e-views are evidence of pretext.  Although the first review was 

generally positive, the Acting General Counsel argues Kohut 
was unfairly criticized for the commonplace mistak
es of wiping 
his hands on his apron and leaving a box of crackers hanging 

over the edge of the table.  These were two of the examples 

noted under the heading 
ﬁis receptive to receiving directions 
from management and implements changes and new tasks 
without
 needing to be reminded.
ﬂ  Kohut claimed these errors 
occurred before he received his raises.  In any event, it is clear 
Brosseau
™s point was the bigger picture, not any particular error 
or errors.  Notably, under this same heading, Phillips wrote, 
ﬁNot al
ways initially pleased to receive criticism, but willing to 
make changes.  Sometimes needing reminders.
ﬂ  In addition, 
Manly said she had to provide more instruction to Kohut than 
to other workers.  Brosseau
™s perceptions were not so out of 
line as to crea
te an inference that they stemmed from animus. 
 Turning to the second review, the Acting General Counsel 
faults Brosseau for bringing up new problems while stating 

Kohut has continuing ongoing performance problems.  Again, 
this misses the forest for the tr
ees.  The point is there were still 
problems.   
 As a final performance issue, Kohut was faulted for not pu
t-ting enough water on the sunflower seeds on May 25, and was 
told that further mistakes of this nature would result in the loss 
of his Thursday shift
.  This was Kohut
™s first shift after his 
return from paternity leave and his first time working with the 
new seeds.  Manly
™s first time working with the new seeds had 
been the prior Tuesday.  Though she did not have seeds coming 
into contact with air, she
 said it was close and she realized she 
would need to add more water.  Brosseau made the same mi
s-take when he soaked the seeds the following Sunday, and on 
May 28 he told the employees to add more water.  Kohut
™s testimony that he did not know there were n
ew seeds is unco
n-troverted and I credit it.  While Brosseau stated one of the pro
b-
lems was that Kohut failed to level the seeds, resulting in the 

peak in the corner above the water line, he also noted that K
o-hut failed to add enough water.  (Tr. 146; GC Ex
h. 13.)  If this 
the seed incident was the sole reason for Kohut
™s termination, it 
would not be fair, though based on the facts before me I would 

not find it was the result of unlawful animus.  Kohut was not 
terminated after this incident, however.  
 The A
cting General Counsel emphasizes Kohut
™s higher pay 
rate to argue performance concerns are pretext.  The raise that 
elevated Kohut over his coworkers came in August 2011, b
e-fore any of the events at issue.  Brosseau
™s failure to dock his 
pay is not telling
 absent evidence that he used pay cuts as a way 
of addressing declining performance.  
 The incidents on June 4 are another basis for the Acting 
General Counsel
™s pretext argument.  As detailed in the stat
e-ment of facts, it is clear Brosseau lost his compos
ure when 
confronted with the letter regarding Kohut
™s discipline.  The 
Acting General Counsel asserts that Brosseau
™s outburst stating 
it was his company and the employees were not his equals 

ﬁspeaks volumes as to his true motivation in discharging the 
emp
loyees
™ de facto
 leader.
ﬂ  (GC Br. 37.)  I
 do not agree.  The 
comment was made in the course of a heated discussion.  I
m-mediately afterward, in response to Minninger, Manly, and 

Phillips saying they did not feel safe, Brosseau
 agreed to meet 
with the employees and, at his expense, hire a mediator to help 
resolve things.  
 Brosseau also wanted a mediator to work with him and K
o-hut on their relationship.  I find this was a genuine offer, as 

evidenced by the fact that Brosseau alr
eady had decided on a 
mediator and he had told the employees he had planned medi
a-tion for just himself and Kohut.
17  Moreover, his testimony 
about his relationship with Kohut and his desire to help fix it 
through mediation appeared genuine and credible.  Af
ter Kohut 
balked at mediating on Brosseau
™s terms, Brosseau determined 
that his efforts were over. 
 Kohut
™s refusal to mediate on Brosseau
™s terms leads into his 
other stated reason for terminating Kohut, i.e.,
 their relationship 
had broken down and he fel
t that, despite his best efforts, he 
could not establish a rapport with Kohut on his own.  Brosseau 
emphasized this was not only important for addressing work 
performance issues, but was also important for establishing a 

harmonious environment for his home
 based small company.  
The parties agree the source of the interpersonal strain between 
Kohut and Brosseau was Kohut
™s comments in late 2011 or 
early 2012 about Marx
™s theory on exploitation and Brosseau
™s belief that Kohut thought he was exploiting him.  
Brosseau 
offered a way to try to improve things.  Kohut rejected this 
offer unless it could be on his terms.  For that to be Brosseau 
and Nackoney
™s last straw does not, in my view, indicate u
n-lawful motivation.  Instead, it strikes me as eminently reason
a-ble.  
 Based on the foregoing, I find the Acting General Counsel 
failed to establish that the Respondent violated Section 8(a)(1) 
of the Act as alleged. 
 CONCLUSION
 OF 
LAW The Respondent
™s action of terminating Adam Kohut did not 
violate Section 8(a)(1) of
 the Act. 
 Accordingly, based on the foregoing findings of fact and 
conclusions of law and the entire record, I 
issue the following 

recommended
 ORDER
 The complaint is dismissed.
 17 Though Kohut described the mediator he thought Brosseau had 
chosen as a close personal friend, he based this only on knowledge that 
Brosseau had been to his property and they had discussed a potential 
business opportunity. 
                                             